Title: From Louisa Catherine Johnson Adams to John Adams, 14 November 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 14 Novbr. 1820
				
				How grieved I am my dear John at the news we have just received you may concieve who knew what an effect the same circumstance produced on me on a former occasion—Your father and I are in a state of great anxiety for the consequences of your fault and impatiently wait for the result which must fix your future destiny—Write me immediately and let me know how the Government feel towards you so that we may endeavour to procure you a situation in the Navy which thus remains your only prospect—George has represented your situation to your father in the most favorable light possible—but I know the natural impetuosity of your temper and I tremble lest a romantick idea of generosity should lead you to persevere in conduct, so reprehensible which can only inflict pain on Parents who have ever been so indulgent and lasting mortification on yourself. Let me beseech you my beloved Son to consider and weigh well the precipice on which you stand and ere you take the leap which is to decide your fate by disappointing an anxious fathers hopes and blighting your mothers fondest wishes return to that sense of propriety which is and ever can  be the only road to success and prosperity through life. In this hope I beg you to listen to your brothers advice and experience who tho’ he formerly set you so bad an example has had time to repent and to feel the regret which such conduct produce in a good heart and well regulated mind and so assured am I of your possessing both I hasten to subscribe myself your affectionate Mother
				
					L. C. Adams.
				
				
			